DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/690,081 filed on 11/20/2019 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Drawings
The Applicant's drawings filed on 11/20/2019 are acceptable for examination purpose.
Examiner Notes
With respect to claim 11 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0065], and Figure 4 in the Applicant’s instant disclosure. Therefore, the method of claims 11-19 is statutory under 35 U.S.C. § 101.

Claim Objections
Claims 1, 4, 11, 14 and 20 are objected to because of the following informalities:  	Claims 1, 4, 11, 14 and 20 recite the phrase “the first set of configurations” which should be written as “the first set of configuration data”. Appropriate correction is respectfully required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, 11 and 20 recite “configuration data” which renders the claims indefinite. The claims provide no guidance as to how the “configuration data” is to be recognized and/or defined as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	Claim 1, 11 and 20 recite “condition for activating… configuration data” which renders the claims indefinite. The claims provide no guidance as to how the “condition” is to be recognized and/or defined as such. What is the “condition” recognized in order to activate the “configuration data”? What is the “configuration data”?  There appear to be missing essential elements. Clarification is respectfully required.

	Claim 1, 11 and 20 recite “generating, based at least on the first globally unique identifier, a database view on the first database table and the second database table…” which renders the claims indefinite. The claims provide no guidance as base on what condition and how the “first globally unique identifier” is used or selected to generate the “database view”? And why the “first globally unique identifier” is not used to generate the “database view”? Clarification is respectfully required.
	
	Claim 1, 11 and 20 recite “activating the first set of configurations in response to determining, based at least on the database view, that the first condition for activating the first set of configurations is present” which renders the claims indefinite. The claims provide no guidance as to how the “condition” is to be recognized and/or defined as being “present” in determining step? And what “condition” and how in order to determine as “present”? What kind of action is “activating” the configurations? There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they recite as same as the indefinite features and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“storing, in a first database table, a first set of configuration data for a software application and a second set of configuration data for the software application, the first set of configuration data being associated with a first globally unique identifier and the second set of configuration data being associated with a second globally unique identifier;
storing, in a second database table, a first condition for activating the first set of configuration data and a second condition for activating the second set of configuration data, the first condition associated with the first globally unique identifier, and the second condition associated with the second globally unique identifier;
generating, based at least on the first globally unique identifier, a database view on the first database table and the second database table, the database view including the first set of configuration data from the first database table and the first condition from the second database table; and
activating the first set of configurations in response to determining, based at least on the database view, that the first condition for activating the first set of configurations is present”, as recited in the independent claims 1, 11 and 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/20/2021